DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determination engine, alert engine; configured to: (determine current utilization, determine future performance is likely to be a failure, generate alert) in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 2 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recite: “determining an average utilization of the resources in an idle state”.  The examiner is unclear how an average utilization of the resources in an idle state can be determined when idle signifies the resources are not operational/utilized.

Claim 2 (similarly claim 19) recite: “determine an average utilization”.  The examiner is unclear how the average is determined.  For example, using current utilization information, using historical utilization information, combination of current and historical.

Claim 2 (similarly claim 19) recites the limitation "the utilization".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harsan-Farr et al. (Pub 20150193325) (hereafter Harsan) in view of Adimatyam et al. (Pub 20150249512) (hereafter Adimatyam). 

As per claim 1, Harsan teaches:
A method, comprising: 
determining a historical utilization of resources for performing an operation in a cloud system; ([Paragraph 3], The present disclosure is generally related to methods and systems for hardware health monitoring and support based on historical data collection… [Paragraph 5], Current hardware monitoring techniques are based on instantaneous parameter values or cumulative values aggregating parameter values recorded over time… [Paragraph 20], In a computational/storage Information Technology (IT) infrastructure, especially in one composed of more than a single unit, for example, but not limited to, clusters of computers or cloud infrastructures, hardware components do not age uniformly. [Paragraph 21], In a multi-unit environment, such as a computer cluster, and especially in a cloud-like setup, aging of units is usually highly disproportionate. Some hardware components may stay idle for long periods of time and as such accumulate limited degradation, whereas other hardware components reach their end of life earlier than expected when used intensively.
determining a current utilization of the resources in the cloud system; ([Paragraph 24], Accordingly, some embodiments include monitoring and recording parameter values of the hardware component across at least a portion of the hardware component lifetime. In some embodiments, the monitoring is continuous and spans the entire lifetime of the hardware component.)
determining based on the historical utilization of the resources for performing the operation in the cloud system and the current utilization of the resources in the cloud system whether a future performance of the operation in the cloud system is likely to be a failure; and
in response to a determination that the future performance of the operation in the cloud system is likely to be a failure, generating an alert to that effect.
([Paragraph 3], The present disclosure is generally related to methods and systems for hardware health monitoring and support based on historical data collection… [Paragraph 24], Some embodiments further provide estimates, predictions and alerts regarding the remaining lifetime in the hardware component, enabling observing agents to prepare for possible failures in certain parts of the system. In that regard, some embodiments further provide a method to prolong the usable life of the computer system by identifying problems affecting the life expectancy of each of the hardware components in the computer system before they fail. In some embodiments, a record of the operation parameters throughout the lifetime of the equipment is maintained with the aid of a low footprint probe agent that resides on each individual operating system. A central computing system residing on a server and having access to the record of the operation parameters computes comprehensive degradation values for the hardware components. The central computing system also generates reports and alerts long before the equipment fails or is about to fail, thus leaving ample time to prepare for hardware migration, if desired. The hardware maintenance model is "prophylactic" in that it provides corrective action prior to occurrence of a loss event. Having a record of the operation parameters through at least a portion of the lifetime of the hardware components enables methods and systems as disclosed herein to formulate an accurate prediction regarding the degradation status of the hardware components. [Paragraph 54], Methods 500 and 600 are embodiments of a more general concept including continuous monitoring, recording and analyses of the operating parameters for hardware components)
	Although Harsan silently disclose monitoring of current utilization of the resources in the cloud system by continuously monitoring operational parameter of resources within a cloud environment throughout the lifespan/lifetime of the resources.
	Harsan does not explicitly current utilization.
	Adimatyam teaches current utilization. ([Paragraph 42], The predictive monitoring agent may predict a disruption based on a comparison between the hardware disruption signature and a current hardware log. [Paragraph 43], Predictive monitoring agent may use the software disruption signature as a comparative to the current system activity logs. Based on the analysis and comparison, predictive monitoring agent may predict a disruption.  [Paragraph 45], For example, predictive monitoring agent may analyze current system activity logs associated with hardware and software of server device 140, and network logs that indicate current states of communicative links, other network devices, etc.  [Paragraph 44], For example, the predictive monitoring agent may use a Multivariate State Estimation Technique (MSET), a Markov chain-based model, a Bayesian network model, mean time between failures (MTBF), machine learning, etc., to prognosticate disruption. The predictive monitoring agent may use various metrics (e.g., true positives (i.e., predicts and failure occurs), false positives (i.e., predicts and no failure occurs), false negatives (i.e., no prediction but failure occurs), precision (e.g., ratio of correctly predicted failures to predicted failures (i.e., true and false positives)), sensitivity (e.g., ratio of correctly predicted failures to the summation of true positives and false negatives), recall (e.g., ratio of correctly predicted failures to total number of failures that occurred), etc.) and various data (e.g., error logs, historical data, system activity logs, schedule, etc.) to predict or identify a disruption. The predictive monitoring agent may assign a probability value (e.g., 0.5, 0.62, 1, etc.) to a predicted event. The user device (e.g., set top box 142, etc.) may use the probability value as a basis to ignore or accept the predicted disruption. For example, the program service may allow the user to configure the user device to only accept, for example, a failure message for purposes of invoking a switchover if the probability value meets a certain probabilistic threshold value. Additionally, or alternatively, the user may configure predictive monitoring agent, via a user setting, to transmit a failure message only if the probability value is above a certain threshold value.)
	It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Harsan wherein historical utilization of resources are monitored and recorded, resources are continuously monitored throughout the lifetime of the resources, prediction of a failure in a cloud system is determined and an alert is generated, into teachings of Adimatyam wherein current utilization of resources are monitored and recorded, because this would enhance the teachings of Harsan wherein by comparing the current utilization information with the historical utilization information, a predictive monitoring agent may use the comparison result to predict a disruption due to potential failure.

As per claim 2, rejection of claim 1 is incorporated:
Harsan teaches wherein determining the historical utilization of the resources for performing the operation in a cloud system include: 
determining a historical utilization of the resources for performing the operation in the cloud system over a given time period; 
determining an average utilization of the resources in an idle state of the cloud system during the given time period; and 
deducting the utilization of the resources for performing the operation in the cloud system over a given time period from the average utilization of the resources during the given time period.  ([Paragraph 3], The present disclosure is generally related to methods and systems for hardware health monitoring and support based on historical data collection… [Paragraph 47], For example, a disk drive that operates at 60 degrees Celsius for eight (8) hours a day and sits idle for the rest will have a longer life than a disk drive operating at the same temperature for twenty four (24) hours a day, even though they may be placed in operation at similar times and be the same make and model. [Paragraph 5], Current hardware monitoring techniques are based on instantaneous parameter values or cumulative values aggregating parameter values recorded over time…  [Paragraph 31], A precise account of time periods 307 and 308 provides an accurate description of the operating conditions of the hardware component. [Paragraph 32],  The number of `write` operations is observed and recorded over time, forming a set of sampling data points 308B. Sampling data points 308B may be approximated by a linear fit 310B. A predicted lifetime 312B is the time when the hard disk reaches critical value 303 according to linear fit 310B.  [Paragraph 49], central system 401 is configured to respond to unexpected events and accidents. The values provided by central system 401 are based on empirical and statistical information. Accordingly, values provided by central system 401 typically follow the rule of averages of large numbers.  [Paragraph 53], Accordingly, the mean life expectancy is a value provided by the manufacturer. In some embodiments, the mean lifetime expectancy is an average of historically collected life expectancies for similar redundancy units.)

As per claim 3, rejection of claim 2 is incorporated:
Harsan teaches wherein the idle state includes a state when no operation is being implemented in the cloud system. ([Paragraph 47], For example, a disk drive that operates at 60 degrees Celsius for eight (8) hours a day and sits idle for the rest will have a longer life than a disk drive operating at the same temperature for twenty four (24) hours a day, even though they may be placed in operation at similar times and be the same make and model.)

As per claim 4, rejection of claim 1 is incorporated:
Adimatyam teaches wherein determining whether the future performance of the operation in the cloud system is likely to be a failure includes: 
determining whether the historical utilization of the resources for performing of the operation in the cloud system and the current utilization of the resources in the cloud system together exceeds a threshold utilization level defined for each of the resources for performing the operation in the cloud system. ([Paragraph 44], According to yet another exemplary implementation, the predictive monitoring agent predicts a disruption based on various system parameters, such as memory (e.g., memory consumption), processor (e.g., processor load), disk (e.g., temperature, number of scan errors, etc.), network traffic, etc. For example, the predictive monitoring agent may use a Multivariate State Estimation Technique (MSET), a Markov chain-based model, a Bayesian network model, mean time between failures (MTBF), machine learning, etc., to prognosticate disruption. The predictive monitoring agent may use various metrics (e.g., true positives (i.e., predicts and failure occurs), false positives (i.e., predicts and no failure occurs), false negatives (i.e., no prediction but failure occurs), precision (e.g., ratio of correctly predicted failures to predicted failures (i.e., true and false positives)), sensitivity (e.g., ratio of correctly predicted failures to the summation of true positives and false negatives), recall (e.g., ratio of correctly predicted failures to total number of failures that occurred), etc.) and various data (e.g., error logs, historical data, system activity logs, schedule, etc.) to predict or identify a disruption. The predictive monitoring agent may assign a probability value (e.g., 0.5, 0.62, 1, etc.) to a predicted event. The user device (e.g., set top box 142, etc.) may use the probability value as a basis to ignore or accept the predicted disruption. For example, the program service may allow the user to configure the user device to only accept, for example, a failure message for purposes of invoking a switchover if the probability value meets a certain probabilistic threshold value. Additionally, or alternatively, the user may configure predictive monitoring agent, via a user setting, to transmit a failure message only if the probability value is above a certain threshold value.)
Harsan also teaches ([Paragraph 24], Some embodiments further provide estimates, predictions and alerts regarding the remaining lifetime in the hardware component, enabling observing agents to prepare for possible failures in certain parts of the system. In that regard, some embodiments further provide a method to prolong the usable life of the computer system by identifying problems affecting the life expectancy of each of the hardware components in the computer system before they fail. In some embodiments, a record of the operation parameters throughout the lifetime of the equipment is maintained with the aid of a low footprint probe agent that resides on each individual operating system. A central computing system residing on a server and having access to the record of the operation parameters computes comprehensive degradation values for the hardware components. The central computing system also generates reports and alerts long before the equipment fails or is about to fail, thus leaving ample time to prepare for hardware migration, if desired. The hardware maintenance model is "prophylactic" in that it provides corrective action prior to occurrence of a loss event. Having a record of the operation parameters through at least a portion of the lifetime of the hardware components enables methods and systems as disclosed herein to formulate an accurate prediction regarding the degradation status of the hardware components. [Paragraph 54], Methods 500 and 600 are embodiments of a more general concept including continuous monitoring, recording and analyses of the operating parameters for hardware components)

As per claim 5, rejection of claim 1 is incorporated:
Harsan teaches wherein the alert is generated prior to the future performance of the operation in the cloud system. ([Paragraph 24], Some embodiments further provide estimates, predictions and alerts regarding the remaining lifetime in the hardware component, enabling observing agents to prepare for possible failures in certain parts of the system. In that regard, some embodiments further provide a method to prolong the usable life of the computer system by identifying problems affecting the life expectancy of each of the hardware components in the computer system before they fail. In some embodiments, a record of the operation parameters throughout the lifetime of the equipment is maintained with the aid of a low footprint probe agent that resides on each individual operating system. A central computing system residing on a server and having access to the record of the operation parameters computes comprehensive degradation values for the hardware components. The central computing system also generates reports and alerts long before the equipment fails or is about to fail, thus leaving ample time to prepare for hardware migration, if desired. The hardware maintenance model is "prophylactic" in that it provides corrective action prior to occurrence of a loss event. Having a record of the operation parameters through at least a portion of the lifetime of the hardware components enables methods and systems as disclosed herein to formulate an accurate prediction regarding the degradation status of the hardware components. [Paragraph 54], Methods 500 and 600 are embodiments of a more general concept including continuous monitoring, recording and analyses of the operating parameters for hardware components)

As per claim 6, rejection of claim 1 is incorporated:
Harsan teaches wherein determining the historical utilization of the resources for performing the operation in the cloud system comprises determining a historical utilization of at least one of computing resources, network resources, and storage resources for performing the operation in the cloud system over a given time period. ([Paragraph 3], The present disclosure is generally related to methods and systems for hardware health monitoring and support based on historical data collection… [Paragraph 5], Current hardware monitoring techniques are based on instantaneous parameter values or cumulative values aggregating parameter values recorded over time… [Paragraph 20], In a computational/storage Information Technology (IT) infrastructure, especially in one composed of more than a single unit, for example, but not limited to, clusters of computers or cloud infrastructures, hardware components do not age uniformly.  [Paragraph 5], Current hardware monitoring techniques are based on instantaneous parameter values or cumulative values aggregating parameter values recorded over time…  [Paragraph 31], A precise account of time periods 307 and 308 provides an accurate description of the operating conditions of the hardware component. [Paragraph 32],  The number of `write` operations is observed and recorded over time, forming a set of sampling data points 308B. Sampling data points 308B may be approximated by a linear fit 310B. A predicted lifetime 312B is the time when the hard disk reaches critical value 303 according to linear fit 310B.  [Paragraph 49], central system 401 is configured to respond to unexpected events and accidents. The values provided by central system 401 are based on empirical and statistical information. Accordingly, values provided by central system 401 typically follow the rule of averages of large numbers.  [Paragraph 53], Accordingly, the mean life expectancy is a value provided by the manufacturer. In some embodiments, the mean lifetime expectancy is an average of historically collected life expectancies for similar redundancy units.)

As per claim 7, rejection of claim 1 is incorporated:
Adimatyam teaches wherein the cloud system is a private cloud system. ([Paragraph 26], device may be implemented according to a centralized computing architecture, a distributed computing architecture, or a cloud computing architecture (e.g., an elastic cloud, a private cloud, a public cloud, etc.).

As per claim 8, rejection of claim 1 is incorporated:
Adimatyam teaches wherein the cloud system is a public cloud system. ([Paragraph 26], device may be implemented according to a centralized computing architecture, a distributed computing architecture, or a cloud computing architecture (e.g., an elastic cloud, a private cloud, a public cloud, etc.).

As per claims 9 and 10.  These are system claims corresponding to the method claims 1 and 6.  Therefore, rejected based on similar rationale.

As per claim 11, rejection of claim 10 is incorporated:
Harsan teaches wherein the computing resources include one of a server, a desktop computer, a notebook computer, a tablet computer, a thin client, a mobile device, and a personal digital assistant (PDA). ([Paragraph 12], FIG. 2 illustrates a server and a computing device coupled through a network in a system for determining hardware life expectancy, according to some embodiments.)

As per claim 12, rejection of claim 10 is incorporated:
Harsan teaches wherein the network resources include one of a network switch, a network router, and a hub device. ([Paragraph 22], Cumulative values may be obtained from a historical record of parameter values stored within dedicated storage devices residing inside the equipment itself, or in a network server accessible to the equipment administrator. )
Adimatyam teaches ([Paragraph 30], . Additionally, or alternatively, program service provider network 105 may provide programs to users that subscribe to other types of services, such as a mobile service or an Internet service. By way of further example, program service provider network 105 may include super headend (SHE) devices, video hub office (VHO) devices, video serving office (VSO) devices, an optical line termination (OLT) devices, routers, gateway devices, program server devices, interactive programming guide devices, load balancer devices, optical network termination (ONT) devices, switching devices, splitter devices, passive optical network (PON) devices, policy management devices, web servers, etc.)

As per claim 13, rejection of claim 10 is incorporated:
Harsan teaches wherein the storage resources include one of an internal storage device, an external storage device, and a network attached storage device. ([Paragraph 22], umulative values may be obtained from a historical record of parameter values stored within dedicated storage devices residing inside the equipment itself, or in a network server accessible to the equipment administrator. Accordingly, a system and a method as disclosed herein determine in timely fashion the life expectancy of equipment using a historical record of hardware component parameter values. Moreover, the determination of life expectancy is accurate because the method accounts for variations in the operational conditions of the equipment.)

As per claims 14, 17 and 19.  These are non-transitory machine-readable storage medium claims corresponding to the method claims 1, 2 and 6.  Therefore, rejected based on similar rationale.

As per claim 15, rejection of claim 14 is incorporated:
Harsan teaches further comprising instructions to store the historical utilization of the resources for performing the operation in the cloud system. ([Paragraph 3], The present disclosure is generally related to methods and systems for hardware health monitoring and support based on historical data collection…  [Paragraph 21], In a multi-unit environment, such as a computer cluster, and especially in a cloud-like setup, aging of units is usually highly disproportionate. Some hardware components may stay idle for long periods of time and as such accumulate limited degradation, whereas other hardware components reach their end of life earlier than expected when used intensively.)

As per claim 16, rejection of claim 14 is incorporated:
Adimatyam teaches wherein the cloud system is a hybrid cloud system. ([Paragraph 26], A device may be implemented according to a centralized computing architecture, a distributed computing architecture, or a cloud computing architecture (e.g., an elastic cloud, a private cloud, a public cloud, etc.) [Paragraph 31], Network 120 may be implemented as a public network, a private network, a wired network, or a wireless network.)

As per claim 18, rejection of claim 17 is incorporated:
Harsan teaches wherein the given time period includes one of a minute, an hour, a day, a month, or a year. ([Paragraph 3], The present disclosure is generally related to methods and systems for hardware health monitoring and support based on historical data collection… [Paragraph 47], For example, a disk drive that operates at 60 degrees Celsius for eight (8) hours a day and sits idle for the rest will have a longer life than a disk drive operating at the same temperature for twenty four (24) hours a day, even though they may be placed in operation at similar times and be the same make and model. [Paragraph 5], Current hardware monitoring techniques are based on instantaneous parameter values or cumulative values aggregating parameter values recorded over time…  [Paragraph 31], A precise account of time periods 307 and 308 provides an accurate description of the operating conditions of the hardware component. [Paragraph 32],  The number of `write` operations is observed and recorded over time, forming a set of sampling data points 308B. Sampling data points 308B may be approximated by a linear fit 310B. A predicted lifetime 312B is the time when the hard disk reaches critical value 303 according to linear fit 310B.  [Paragraph 49], central system 401 is configured to respond to unexpected events and accidents. The values provided by central system 401 are based on empirical and statistical information. Accordingly, values provided by central system 401 typically follow the rule of averages of large numbers.  [Paragraph 53], Accordingly, the mean life expectancy is a value provided by the manufacturer. In some embodiments, the mean lifetime expectancy is an average of historically collected life expectancies for similar redundancy units.)

As per claim 20, rejection of claim 14 is incorporated:
Harsan teaches wherein the resources include one of computing resources, network resources, and storage resources. ([Paragraph 3], The present disclosure is generally related to methods and systems for hardware health monitoring and support based on historical data collection… [Paragraph 5], Current hardware monitoring techniques are based on instantaneous parameter values or cumulative values aggregating parameter values recorded over time… [Paragraph 20], In a computational/storage Information Technology (IT) infrastructure, especially in one composed of more than a single unit, for example, but not limited to, clusters of computers or cloud infrastructures, hardware components do not age uniformly.  [Paragraph 5], Current hardware monitoring techniques are based on instantaneous parameter values or cumulative values aggregating parameter values recorded over time…  [Paragraph 31], A precise account of time periods 307 and 308 provides an accurate description of the operating conditions of the hardware component. [Paragraph 32],  The number of `write` operations is observed and recorded over time, forming a set of sampling data points 308B. Sampling data points 308B may be approximated by a linear fit 310B. A predicted lifetime 312B is the time when the hard disk reaches critical value 303 according to linear fit 310B.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196